DETAILED ACTION
This final Office action is in response to the claims filed on July 21, 2022.
The amendment to the specification filed July 21, 2022 has been approved.
The replacement figures filed July 21, 2022 have been approved.
Status of claims: claims 1-20 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, and 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0236546 to Wojdyla et al. (hereinafter “Wojdyla”) in view of US 6079967 to Faubert et al. (hereinafter “Faubert”).
Wojdyla discloses a door opening assembly for moving a vehicle door 110 of a motorized vehicle 100 between an open position and a closed position, comprising: 
a frame member 213 configured to be coupled to a body of the vehicle; 
a link 202 operably coupled to the frame member; 
a link arm 216,218,228 comprising a pin, the link arm pivotally coupled to the link; 
a pivot arm 240 pivotally coupled to the frame member; (see FIGS. 2, 5d, 5e, [0063]) and  
a pivot bracket 234 pivotally coupled to the door and the pivot arm, the pivot bracket further defining a slot 232 having a first end and a second end. (see at least FIG. 2)
Wojdyla fails to disclose a gear rack, gear, guide track, and plurality of rollers.
Faubert teaches of a vehicle door comprising:
a gear rack 72 comprising a plurality of teeth, the gear rack including a first end and a second end; 
a gear 208 operably coupled to the gear rack, the gear operably driven between the first and second ends of the gear rack as the door moves between its open and closed positions; 
a guide track 38 configured to be coupled to the body of the vehicle; and 
a plurality of rollers 170,172,174 rotatably driven along the guide track as the door moves between its open and closed positions. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a gear rack, gear, guide track, and plurality of rollers with Wojdyla, as taught by Faubert, in order to facilitate opening and closing the door.  Further, by combining the teachings of Faubert with Wojdyla, Wojdyla, as applied above, discloses wherein, as the door moves between its open and closed positions, the pin moves within the slot between the first end and the second end of the slot. (claim 1)
Wojdyla, as applied above, further discloses wherein: the pivot arm is pivotally coupled to the frame member about a first pivot axis; the pivot bracket is pivotally coupled to the pivot arm about a second pivot axis, wherein the first pivot axis is parallel to but spaced from the second pivot axis. (see FIG. 2) (claim 2)
Wojdyla, as applied above, further discloses wherein the pivot bracket is pivotally coupled to a mounting bracket 220 about a third pivot axis, the third pivot axis being parallel but offset from the first and second pivot axes. (claim 3)
Wojdyla, as applied above, further discloses wherein the gear rack comprises a length defined between its first end and its second end, the gear rack comprising a first arc portion, a second arc portion, and a substantially linear portion. (claim 5)
Wojdyla, as applied above, further discloses wherein the guide track comprises a shape substantially the same as the gear rack, (claim 7) wherein the plurality of rollers comprises a first roller and a pair of second rollers, the first roller having a larger diameter than each of the pair of second rollers, (claim 8) and wherein: the first roller is rotatable about a first rotation axis; a first of the pair of second rollers is rotatable about a second rotation axis; a second of the pair of second rollers is rotatable about a third rotation axis; the first rotation axis being oriented substantially perpendicular to the second and third rotation axes. (claim 9)
Wojdyla, as applied above, further discloses wherein: in the closed position, the pin is located at the first end of the slot and the gear is located at the first end of the gear rack; in the open position, the pin is located at the second end of the slot and the gear is located at the second end of the gear rack (claim 10) wherein during movement of the door from its closed position to its open position, the gear moves from the first end of the gear rack to an intermediate position; wherein, in the closed position, the door is positioned along a door frame axis; wherein, in the intermediate position, the door is positioned at an angle relative to the door frame axis; wherein, in the open position, the door is positioned substantially parallel to but offset from the door frame axis (claim 11) and wherein a first distance defined between the first end and the intermediate position of the gear rack is shorter than a second distance defined between the intermediate position and the second end of the gear rack. (claim 12)
Wojdyla discloses a door opening assembly for moving a vehicle door of a motorized vehicle between an open position and a closed position, comprising: 
a first assembly comprising: 
a frame member configured to be coupled to a body of the vehicle; 
a link operably coupled to the frame member; 
a link arm comprising a pin, the link arm pivotally coupled to the link; 
a pivot arm pivotally coupled to the frame member; and 
a pivot bracket pivotally coupled to the door and the pivot arm, the pivot bracket further defining a slot having a first end and a second end; 
wherein, as the door moves between its open and closed positions, the pin moves within the slot between the first end and the second end, and
a control system for operably controlling the motor, the control system including a controller 601 (see FIGS. 6,7) wherein, the controller is configured to receive a communication from a user control to operably drive the motor to move the door from its open and closed positions.
Wojdyla fails to disclose a second assembly comprising: a gear rack, gear, guide track, and plurality of rollers.
Faubert teaches of a vehicle door comprising: 
a gear rack comprising a plurality of teeth, the gear rack including a first end and a second end; 
a gear operably coupled to the gear rack, the gear operably driven by a motor 124 between the first and second ends of the gear rack as the door moves between its open and closed positions; 
a guide track configured to be coupled to the body of the vehicle; and 
a plurality of rollers rotatably driven along the guide track as the door moves between its open and closed positions.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a gear rack, gear, guide track, and plurality of rollers with Wojdyla, as taught by Faubert, in order to facilitate opening and closing the door.  Further, by combining the teachings of Faubert with Wojdyla, Wojdyla, as applied above, discloses wherein, as the door moves between its open and closed positions, the pin moves within the slot between the first end and the second end. (claim 13)
Wojdyla, as applied above, further discloses a second motor 312 for operably controlling pivotal movement of the pivot arm or pivot bracket, the second motor operably driven by a controller. (claim 14)
Wojdyla, as applied above, further discloses a sensor in communication with the controller, the sensor configured to detect a location of the pin relative to the first and second ends of the slot. (see at least [0020] - [0022], [0070], [0071], and [0128] – [0144] and FIGS. 6-8) (claim 15) a sensor in communication with the controller, the sensor configured to detect a location of the gear relative to the first and second ends of the gear rack. (see at least [0020] - [0022], [0070], [0071], and [0128] – [0144] and FIGS. 6-8) (claim 16) comprising a sensor in communication with the controller, the sensor configured to detect a location of at least one of the plurality of rollers relative to the guide track. (see at least [0020] - [0022], [0070], [0071], and [0128] – [0144] and FIGS. 6-8) (claim 17)
Wojdyla, as applied above, further discloses a ramp assembly operably coupled to the body of the vehicle; a sensor in communication with the controller, the sensor configured to detect a position of the ramp assembly relative to the body of the vehicle. (see [0138] and FIGS. 6-8) (claim 18) and wherein the controller operably disables the motor when the sensor communicates to the controller that the ramp assembly is in a deployed position. (claim 19)
The device of Wojdyla inherently discloses a method of controlling movement of a vehicle door from a closed position to an open position, the vehicle door being operably coupled to a body of a motorized vehicle, the method comprising: providing the vehicle door with a door opening assembly comprising a frame member coupled to the body of the vehicle, a link, a link arm including a pin, a pivot arm, a pivot bracket having a slot and a controller.
Faubert teaches of , a gear rack, a gear, a motor, a guide track, a plurality of rollers
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a gear rack, gear, guide track, and plurality of rollers with Wojdyla, as taught by Faubert, in order to facilitate opening and closing the door.  Further, by combining the teachings of Faubert with Wojdyla, Wojdyla, as applied above, discloses wherein, as the door moves between its open and closed positions, the pin moves within the slot between the first end and the second end.
Furthermore, the device of Wojdyla, as applied above, inherently discloses the method of the door in the closed position, positioning the pin at a first end of the slot, the gear at a first end of the gear rack, and the plurality of rollers at a first end of the guide track; releasing a latch of the door from the body of the motorized vehicle; driving the motor by the controller to pivot the door from the closed position to a partially open position, where in the partially open position the gear is at an intermediate position and the pin is located between the first end and a second end of the slot; and driving the motor by the controller from the partially open position to the open position, where in the open position the gear is at a second end of the gear rack, the pin is at the second end of the slot, and the plurality of rollers are located at a second end of the guide track. (claim 20)

Claims 4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wojdyla in view of Faubert, as applied above, in further view of US 2009/0072583 to Elliott et al. (hereinafter “Elliott”).
Wojdyla, as applied above, fails to disclose the wherein the gear rack comprises a substantially S-shaped curvature. 
Elliott teaches of a door track 90 comprising a substantially S-shaped curvature. 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Wojdyla gear track substantially S-shaped, as taught by Elliott, in order to minimize rapid opening and closing of the door by slowing down movement of the door due to the S-shaped curvature.  Furthermore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Wojdyla gear track substantially S-shaped, as taught by Elliott, since it would have been an obvious matter of design choice to make the gear rack of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47. (claim 4)
Wojdyla, as applied above, fails to disclose the gear rack comprises a first vortex, a second vortex, and an inflection point located therebetween.
Elliott teaches of wherein the door track comprises a first vertex (near 90), a second vertex (near 94), and an inflection point 92 located therebetween; wherein: the first arc portion is defined between the first end of the door track and the inflection point; the second arc portion is defined between the inflection point and the substantially linear portion; the substantially linear portion defined between the second end of the door track and the second arc portion. (see Fig. 3 of Elliott)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the door tack of Wojdyla with a first and second vortex and an inflection point therebtween, in order to minimize rapid opening and closing of the door by slowing down movement of the door due to the S-shaped curvature of the gear track as well as since it would have been an obvious matter of design choice to make the gear rack of whatever form or shape was desired or expedient. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.  (claim 6)

Response to Arguments
Applicant's arguments filed July 21, 2022 have been fully considered but they are not persuasive. 
On page 11 of the applicant’s response filed July 21, 2022, the applicant contends the following:

    PNG
    media_image1.png
    367
    668
    media_image1.png
    Greyscale

	The examiner respectfully disagrees. Claims 1 and 13 recite “the link arm pivotally coupled to the link” and the Wojdyla link arm 216,218,228 are in fact coupled to as well as pivot with the link 202.  Applicant has not recited, for example, that the link arm is coupled to and pivots about the link. Put another way, to pivot about is not the same as to be “pivotally coupled,” as recited. 
On pages 11 and 12 of the applicant’s response filed July 21, 2022, the applicant contests the combination of Faubert with Wojdyla, stating “the combination proposed by the Examiner, however, lacks motivation.”  The examiner respectfully disagrees. As noted above, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a gear rack, gear, guide track, and plurality of rollers with Wojdyla, as taught by Faubert, in order to facilitate opening and closing the door. Put another way, the addition of a gear rack, gear, guide track, and plurality of rollers with Wojdyla, as taught by Faubert, would improve smooth travel of the door between the open and closed positions while minimizing the power required to move the door from the existing Wojdyla door motor.
Furthermore, an implicit motivation to combine exists when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical it has been held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references.  Dystar Textilfarben GmBH & Co. Dutschland KG v. C.H. Patrick Co., 464 F.3d 1356, 1368 (Fed. Cir. 2006).
On page 12 of the applicant’s response filed July 21, 2022, the applicant contends, regarding claim 14, that the Wojdyla motor 312 is not configured for what is recited in claim 14.  The examiner respectfully disagrees.  The motor is in fact, at least indirectly configured “for operably controlling pivotal movement of the pivot arm or pivot bracket,” as recited in claim 14.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634